Exhibit 10.5



CAPITOL FEDERAL FINANCIAL



STOCK OPTION AND INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

ISO NO.

This Option is granted on (the "Grant Date"), by Capitol Federal Financial, a
Federal corporation (the "Corporation"), to (the "Optionee"), in accordance with
the following terms and conditions:

1.  Option Grant and Exercise Period.  The Corporation hereby grants to the
Optionee an Incentive Stock Option ("Option") to purchase, pursuant to the
Capitol Federal Financial 2000 Stock Option and Incentive Plan, as the same may
be amended from time to time (the "Plan"), and upon the terms and conditions
therein and hereinafter set forth, an aggregate of shares (the "Option Shares")
of the common stock of the Corporation ("Share" or "Shares") at the price of per
Share (the "Exercise Price"). A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached to this Award Agreement.

This Option shall be exercisable only during the period (the "Exercise Period")
commencing on the dates set forth in Section 2 below, and ending at 5:00 p.m.,
Topeka, Kansas time, on the date ten years after the Grant Date, such later time
and date being hereinafter referred to as the "Expiration Date," subject to
earlier expiration in accordance with Section 5 in the event of a Termination of
Service. The aggregate Market Value (as determined on the Grant Date) of the
Option Shares with respect to which Incentive Stock Options are exercisable for
the first time by the Optionee in any calendar year shall not exceed One Hundred
Thousand Dollars ($100,000.00). To the extent that this Option does not qualify
as an Incentive Stock Option for any reason, it shall be deemed ab initio to be
a Non-Qualified Stock Option.

2.  Method of Exercise of This Option.  This Option may be exercised during the
Exercise Period, with respect to not more than the cumulative number of the
Option Shares set forth below on or after the dates indicated, by giving written
notice to the Corporation as hereinafter provided specifying the number of the
Option Shares to be purchased.



Cumulative Number of Option

Shares Exercisable



Date





















The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 12 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice shall be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering Shares already owned by the Optionee having a
Market Value equal to the Exercise Price, or (iii) a combination of cash and
such Shares. Promptly after such payment, subject to Section 3 below, the
Corporation shall issue and deliver to the Optionee or other person exercising
this Option a certificate or certificates representing the Option Shares so
purchased, registered in the name of the Optionee (or such other person), or,
upon request, in the name of the Optionee (or such other person) and in the name
of another in such form of joint ownership as requested by the Optionee (or such
other person) pursuant to applicable state law.

3.  Delivery and Registration of the Option Shares.  The Corporation's
obligation to deliver the Option Shares hereunder shall, if the Committee so
requests, be conditioned upon the Optionee's compliance with the terms and
provisions of Section 11 of the Plan.

4.  Nontransferability of This Option.  This Option may not be assigned,
encumbered, transferred, pledged or hypothecated except, in the event of the
death of the Optionee, by will or the applicable laws of descent and
distribution to the extent provided in Section 5 below. This Option is
exercisable during the Optionee's lifetime only by the Optionee or a person
acting with the legal authority of the Optionee. The provisions of this Option
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto, the successors and assigns of the Corporation and any person acting with
the legal authority of the Optionee or to whom this Option is transferred by
will or by the laws of descent and distribution.

5.  Termination of Service or Death of the Optionee.  Except as provided in this
Section 5, and notwithstanding any other provision of this Option to the
contrary, this Option shall be exercisable only if the Optionee has not incurred
a Termination of Service at the time of such exercise.



If the Optionee incurs a Termination of Service for any reason excluding death
and Termination of Service for Cause, then the Optionee may, but only within the
period of three months immediately succeeding such Termination of Service and in
no event after the Expiration Date, exercise this Option to the extent the
Optionee was entitled to exercise this Option on the date of Termination of
Service. If the Optionee incurs a Termination of Service for Cause, all rights
under this Option shall expire immediately upon the giving to the Optionee of
notice of such termination. In the event of the death of the Optionee prior to
the Optionee's Termination of Service or within three months thereafter, the
person or persons to whom the Option has been transferred by will or by the laws
of descent and distribution may, but only to the extent the Optionee was
entitled to exercise this Option on the date of the Optionee's death, exercise
this Option at any time within one year following the death of the Optionee, but
in no event after the Expiration Date.





Cause shall mean

termination of the employment of the Optionee with either the Corporation or any
Affiliate, as the case may be, because of the Optionee's dishonesty,
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, or willful violation of
any law, rule, or regulation (excluding violations which do not have a material
adverse affect on the Corporation or its Affiliates) or final cease-and-desist
order. No act or failure to act by the Optionee shall be considered willful
unless the Optionee acted or failed to act with an absence of good faith and
without a reasonable belief that his action or failure to act was in the best
interest of the Corporation.



Following the death of the Optionee, the Committee may, in its sole discretion,
as an alternative means of settlement of this Option, elect to pay to the person
to whom this Option is transferred by will or by the laws of descent and
distribution, the amount by which the Market Value per Share on the date of
exercise of this Option shall exceed the Exercise Price for each of the Option
Shares, multiplied by the number of the Option Shares with respect to which this
Option is properly exercised. Any such settlement of this Option shall be
considered an exercise of this Option for all purposes of this Option and of the
Plan.

6.  Notice of Sale.  The Optionee or any person to whom the Option Shares shall
have been transferred shall promptly give notice to the Corporation in the event
of the sale or other disposition of the Option Shares within the later of (i)
two years from the Grant Date or (ii) one year from the date of exercise of this
Option. Such notice shall specify the number of the Option Shares sold or
otherwise disposed of and be directed to the address set forth in Section 12
below.

7.  Adjustments for Changes in Capitalization of the Corporation.  In the event
of any change in the outstanding Shares by reason of any recapitalization, stock
split, reverse stock split, stock dividend, reorganization, consolidation,
combination or exchange of shares, merger, or any other change in the corporate
structure of the Corporation or in the Shares, the number and class of the
Option Shares covered by this Option and the Exercise Price shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive.

 8.  Effect of Merger or Other Reorganization.  In the event of any merger,
consolidation or combination of the Corporation with or into another corporation
(other than a merger, consolidation or combination in which the Corporation is
the continuing corporation and which does not result in the outstanding Shares
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Optionee shall have the right
(subject to the provisions of the Plan and the limitations contained herein),
thereafter and during the Exercise Period, to receive upon exercise of this
Option an amount equal to the excess of the Market Value on the date of such
exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a Share
over the Exercise Price, multiplied by the number of the Option Shares with
respect to which this Option shall have been exercised. Such amount may be
payable fully in cash, fully in one or more of the kind or kinds of property
payable in such merger, consolidation or combination, or partly in cash and
partly in one or more of such kind or kinds of property, all in the discretion
of the Committee. The exercise of the right provided herein shall result in that
portion of this Option so exercised being disqualified as an incentive stock
option for tax purposes and being deemed a non-qualified stock option for tax
purposes.

9.  Effect of Change in Control.  If a tender offer or exchange offer for Shares
(other than such an offer by the Corporation) is commenced, or if a change in
control as defined in the Plan shall occur, all Options theretofore granted and
not fully exercisable shall become exercisable in full upon the happening of
such event.

10.  Stockholder Rights Not Granted by This Option.  The Optionee is not
entitled by virtue hereof to any rights of a stockholder of the Corporation or
to notice of meetings of stockholders or to notice of any other proceedings of
the Corporation.

11.  Withholding Tax.  Where the Optionee or another person is entitled to
receive the Option Shares pursuant to the exercise of this Option, the
Corporation shall have the right to require the Optionee or such other person to
pay to the Corporation the amount of any taxes which the Corporation or any of
its Affiliates is required to withhold with respect to the Option Shares, or in
lieu thereof, to retain, or sell without notice, a sufficient number of the
Option Shares to cover the amount required to be withheld, or, in lieu of any of
the foregoing, to withhold a sufficient sum from the Optionee's compensation
payable by the Corporation to satisfy the Corporation's tax withholding
requirements.

12.  Notices.  All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of Capitol Federal Financial, 700 Kansas
Avenue, Topeka, Kansas 66603. Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee's address noted below. Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Corporation or to the
Optionee, as the case may be.

 13.  Plan and Plan Interpretations as Controlling.  This Option and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan. All determinations and interpretations made in the
discretion of the Committee shall be final and conclusive upon the Optionee or
his legal representatives with regard to any question arising hereunder or under
the Plan.

14.  Optionee Service.  Nothing in this Option shall limit the right of the
Corporation or any of its Affiliates to terminate the Optionee's service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Optionee.

15.   Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee's (or his legal representative's) written consent.

16. Optionee Acceptance.  The Optionee shall signify his acceptance of the terms
and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 12 above.

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.

Capitol Federal Financial,

a Federal Corporation

 

 

By: _____________________________________

John B. Dicus

Its: President and Chief Executive Officer

ACCEPTED:



_____________________________________________



 

 

